        Case 1:08-cr-00087-DAD Document 301 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:08-cr-00087-DAD-1
12                       Plaintiff,
13            v.                                       ORDER STAYING ORDER GRANTING
                                                       DEFENDANT’S COMPASSIONATE
14    TERESA M. MARTINEZ,                              RELEASE UNDER 18 U.S.C. § 3582
15                       Defendant.
16

17           On February 23, 2021, the court issued an order granting defendant’s motion for

18   compassionate release. (Doc. No. 299.) The court also issued an amended judgment reflecting

19   the new time served sentence imposed at that time. (Doc. No. 300.) It was anticipated at the time

20   the order was issued that because defendant Martinez was subject to an immigration detainer, she

21   would be immediately removed to Mexico upon her release from imprisonment. (Doc. No. 299 at

22   17-18.) However, apparently due to her medical condition, that detainer has been lifted by

23   immigration officials. Accordingly, in order to allow time for an alternate release plan to be

24   formulated for defendant Martinez, including arrangements for her acceptance as a patient for

25   continued kidney dialysis treatment immediately upon her release, the February 23, 2021 order

26   granting compassionate release and reduction of her sentence to one of time served IS HEREBY

27   STAYED pending further order of the court. Defendant Martinez shall not be released from

28   /////
                                                       1
       Case 1:08-cr-00087-DAD Document 301 Filed 02/24/21 Page 2 of 2


 1   custody until alternative medical treatment arrangements are made and the further order of this

 2   court is issued after a showing that such suitable alternative arrangements has been made.

 3   IT IS SO ORDERED.
 4
        Dated:     February 24, 2021
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
